


AMENDMENT NO. 4 TO OMNIBUS CREDIT AGREEMENT




This Amendment No. 4 to Omnibus Credit Agreement is dated as of February 27,
2009 by and between Citibank, N.A., a national banking association, and its
successors and assigns (collectively “Citibank, N.A.”), and The Student Loan
Corporation, a corporation organized under the laws of the state of Delaware
(“STU”).


Background


WHEREAS, each of Citibank, N.A. and STU entered into an Omnibus Credit Agreement
dated as of November 30, 2000 and amended pursuant to an Amendment No. 1 dated
as of October 15, 2002, and Amendment No. 2 dated as of March 5, 2004, and an
Amendment No. 3 dated as of January 20, 2005 (the “Agreement”) pursuant to which
Citibank, N.A. made available to STU various credit facilities.


NOW  THEREFORE, in consideration of the premises, mutual covenants and agreement
contained herein and in the Agreement, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
parties hereto agree as follows:


AGREEMENTS




1.           Any provision of the Agreement that refers to any borrowing or
advance under the Agreement being due and payable no later than December 31,
2009, including without limitation Sections 3.d.6, 8, 11, 13 and 15 of the
Agreement, is hereby amended to provide that any such borrowing or advance shall
be due and payable no later than December 31, 2009 or any later date that may be
specified in any promissory note, memorandum of funding, or other document
evidencing an agreement between Citibank, N.A. and STU with respect to that
borrowing or advance.


2.           STU promises to pay to Citibank, N.A., its successors or assigns,
any borrowing or advance under the Agreement in accordance with the terms in any
promissory note, memorandum of funding, or other document evidencing an
agreement between Citibank, N.A. and STU with respect to that borrowing or
advance and as further evidenced by the  electronic records all funding
transactions between STU and Citibank, N.A. and  denominated as Summit Reports
which are prepared from time to time by the parties.


3.           Except as otherwise modified herein, all terms and conditions of
the Agreement shall remain in full force and effect.






 

Citibank, N.A.    
By:
/s/ Reginald Chen   Reginald Chen 







The Student Loan Corporation    
By:
/s/ Scot H. Parnell   Scot H. Parnell 






 
